NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                                                 No. 08-17084               U.S. COURT OF APPEALS

 MICHAEL GONZALES,
                                                 D.C. No. 1:03-cv-05363-LJO-DLB
               Plaintiff - Appellant,

   v.                                            MEMORANDUM *

 TOMLIN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 21, 2010**

Before: SKOPIL, FARRIS and LEAVY, Circuit Judges.

        Michael Gonzales, a California state prisoner, appeals pro se following an

adverse jury verdict on his Eighth Amendment claims of excessive force. He

argues the district court erred by denying his request for additional discovery and


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion for a continuance. He also argues he did not receive a fair trial

because of witness perjury and judge and juror bias. We affirm.

                                   DISCUSSION

      Gonzales sought to reopen discovery to compel interrogatories from a non-

party and to review documents already available to him. The district court did not

clearly abuse its discretion by denying those requests. See Legal Aid Servs. of

Oregon v. Legal Servs. Corp., 587 F.3d 1006, 1015 (9th Cir. 2009) (noting review

is “for a clear abuse of discretion”); see also Dart Indus. Co. v. Westwood

Chemical Co., 649 F.2d 646, 649 (9th Cir. 1980) (noting the necessity of broad

restrictions “when a nonparty is the target of discovery”).

      Gonzales also sought a continuance of the trial because a witness could not

be located by either party. The district court did not err by denying that request.

See United States v. Navarro-Espinosa, 30 F.3d 1169, 1171 (9th Cir. 1994)

(holding district court did not err by denying a continuance when there was no

showing “the witness could likely be obtained if the continuance were granted”).

      Finally, Gonzales’ contention that his trial was not fair cannot be reviewed

without a trial transcript. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169

(9th Cir. 1991) (“Because [appellant] did not provide a transcript of the trial, this


                                          -2-
court cannot properly review this case on appeal.”); Portland Feminist Women’s

Health Ctr. v. Advocates for Life, Inc., 877 F.2d 787, 789 (9th Cir. 1989) (“When

an appellant fails to supply a transcript of a district court proceeding, we may

dismiss the appellant’s appeal or refuse to consider the appellant’s argument.”).

Gonzales did request a transcript at government expense, but the district court

refused because the appeal “does not present a substantial question” as required by

28 U.S.C. § 753(f). We agree. Gonzales’ claims of perjury and bias are neither

substantial nor reviewable. See Gribben v. United Parcel Serv., Inc., 528 F.3d

1166, 1171 (9th Cir. 2008) (noting arguments not presented to the district court are

waived); Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1452 (9th Cir.

1995) (noting credibility of witnesses is not generally subject to appellate review).

      AFFIRMED.1




      1
              We also deny Gonzales’ motion for reconsideration of this court’s
denial of his request for transcripts.

                                         -3-